June 10, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
          ROBIN D. BAIWIR AND STACY L. BAIWIR, Appellants

NO. 14-14-00284-CV                          V.

  BANK OF AMERICA, N.A., OCWEN LOAN SERVICING, LLC AND U.S.
           BANK, NATIONAL ASSOCIATION, Appellees
              ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on January 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.